WHATLEY, Judge.
Patrick Rooker appeals his habitual felony offender sentence for his violation of probation conviction. Rooker was originally placed on probation after being convicted of burglary and possession of a controlled substance. He argues, and the State correctly concedes, that it was improper to sentence him as a habitual felony offender for the possession of a controlled substance conviction. See Miller v. State, 696 So.2d 913, 914 (Fla. 2d DCA 1997). Accordingly, we reverse Rooker’s sentence only on this charge.
THREADGILL, A.C.J., and CASANUEVA, J., concur.